 Case 2:19-bk-14989-WB Doc 171-1 Filed 07/03/19 Entered 07/03/19 15:07:37 Desc
of Sara Showkatian in Support of Motion for Relief from Bankruptcy Automatic St Page 1 of 3
 Case 2:19-bk-14989-WB Doc 171-1 Filed 07/03/19 Entered 07/03/19 15:07:37 Desc
of Sara Showkatian in Support of Motion for Relief from Bankruptcy Automatic St Page 2 of 3
 Case 2:19-bk-14989-WB Doc 171-1 Filed 07/03/19 Entered 07/03/19 15:07:37 Desc
of Sara Showkatian in Support of Motion for Relief from Bankruptcy Automatic St Page 3 of 3
